Title: General Orders, 31 August 1780
From: Washington, George
To: 


                        

                            Head Quarters Tean Neck Thursday August 31st 1780
                            Parole Mexico
                            Countersigns Menden: Moro.
                            Watchword Hampden
                            For the Day Tomorrow
                            Brigadier General Wayne
                            Colonel Nixon
                            Lieutenant Colonel Basset
                            Brigade Major Pettingal
                            For Guard
                            Major Winslow
                        


                        A small number of Sabres and belts having arrived for the noncommissioned officers—Application is to be made
                            immediately for ten swords for each regiment vizt one for the Quarter Master serjeant and one for the first Serjeant of
                            each company. The Bayonet belts now in the hands of those Serjeants are to be turn’d in.
                        The Brigade Conductors are to attend tomorrow morning nine ô clock at the Park of Artillery for their
                            proportion of Drums and fifes—The drum and fife Majors are to attend at the same time with all their old fifes for the
                            purpose of having them properly sorted to the same Keys.
                        A return of Shoes wanting: to be made tomorrow morning at orderly time—the Light Infantry to be included by
                            the Clothiers of the Corps to which they belong: It is expected that the returns will include no more than are actually
                            wanting at this time as the stock will not admit of a general delivery. The Drafts are not to be included.
                        Till the Corps of rifle men are properly equip’d they are to take post on the right of the first line and
                            will practice firing at a Mark between the Hours of four and Six in the afternoon till their rifles are in order for real
                            service.
                        Lieutenant Joseph Miller of the 13th Massachusetts regiment is appointed Adjutant to the same from the first
                            of July last vice Adjutant Fowles promoted.
                    